Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7, 9-12, and 14-21 are pending.  Claims 1, 5-7, 11, 17, and 20, have been amended. Claim 13 has been canceled and claim 21 is newly presented.  Claims 1 (a method), 17 (a machine), and 20 (a non-transitory CRM) are independent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Wong et al., US 2015/0339664, in view of Cardina et al., US 2012/0116902, and Collinge et al., US 2013/0262317, were cited as rendering the combination of features in claims 1, 17, and 20 obvious in the Office Action of 3/29/2021.  However, Wong in view of Cardina and Collinge does not further disclose the amended feature included in the After-Final Amendment of 4/20/2021: “in response to detecting a number of LUPCs stored on the device is below a threshold.”
Hird et al., US 2015/0019442 was previously cited in rejecting the above noted feature; however, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wong in view of Cardina and Collinge with Hird.  This is for at least the reason that the particular manner and number of modifications to combine Wong in view of Cardina, Collinge and Hird 
An updated search was performed but did not discover any new references which alone or in combination with the references of record would anticipate or reasonably render obvious the combination of limitations in claims 1, 17, and 20.  As such, claims 1-7, 9-12, and 14-21 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Angrish et al., US 2021/0103911, discloses a method of selecting a payment card in association with a booking system.
Deliwala et al., US 2016/0379208, discloses a system for refreshing LUPCs and declining transactions based on purchase amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492                                                                                                                                                                                                        8